ICJ_089_Lockerbie_LBY_USA_1998-02-27_JUD_01_PO_01_FR.txt. 138

DÉCLARATION COMMUNE
DE MM. BEDJAOUL RANJEVA ET KOROMA

Nous sommes de ceux qui adhèrent pleinement tant aux motifs qu’au
dispositif du présent arrêt.

La qualification de non exclusivement préliminaire attribuée à l’ex-
ception de mootness des Etats-Unis et le renvoi de son examen au fond
signifient à notre avis qu'il ne suffit pas d’invoquer les dispositions du
chapitre VII de la Charte pour mettre fin de maniére automatique et
immédiate à tout débat judiciaire au sujet des décisions du Conseil de
sécurité. Lorsque la Cour en arrivera au fond elle aura à se prononcer à
cet égard.

(Signé) Mohammed BEDIAOUI.
(Signé) Raymond RANJEVA.
{Signé} Abdul G. Koroma.

27
